Citation Nr: 1758967	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-24 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for arthritis of the right hip.

2. Entitlement to service connection for arthritis of the left hip.

3. Entitlement to service connection for arthritis of the right shoulder.

4. Entitlement to service connection for arthritis of the left shoulder.

5. Entitlement to service connection for arthritis of the right wrist.

6. Entitlement to service connection for arthritis of the left wrist.

7. Entitlement to service connection for arthritis of the right elbow.

8. Entitlement to service connection for arthritis of the left elbow.

9. Entitlement to service connection for residuals of cheekbone injuries, status post rebuilt face.

10. Entitlement to service connection for sleep problems other than sleep apnea secondary to arthritic pain.

11. Entitlement to service connection for calcification of the eye socket and facial sinus cavities.

12. Entitlement to service connection for residuals of a broken nose.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, inter alia, denied service connection for arthritis of the bilateral hips, shoulders, wrists, and elbows; residuals of cheekbone injuries; calcification of the eye socket and facial sinus cavities; sleep problems other than sleep apnea secondary to arthritic pain; and sinus problems.  It also denied the Veteran's petition to reopen a claim for service connection for a broken nose.

In his July 2015 substantive appeal, the Veteran requested a videoconference hearing.  However, in a February 2016 statement, the Veteran withdrew his request.

In October 2016, the Board reopened and remanded the claim for service connection for a broken nose.  It also remanded the claims for service connection for arthritis of the bilateral hips, shoulders, wrists, and elbows; residuals of cheekbone injuries; calcification of the eye socket and facial sinus cavities; sleep problems other than sleep apnea secondary to arthritic pain; and sinus problems for further development.  As explained below, the Board finds that there has been compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

In a May 2017 rating decision, the RO granted service connection for a deviated septum (previously claimed as sinus problems).  To this date, the Veteran has not appealed the assigned rating or effective date of the grant of service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's arthritis of the bilateral hips is related to his active military service.

2.  The evidence is at least evenly balanced as to whether the Veteran's arthritis of the bilateral shoulders is related to his active military service.

3.  The Veteran does not have bilateral wrist disabilities that are due to disease or injury in service, or that were manifested to a compensable level within one year of service.

4.  The Veteran does not have bilateral elbow disabilities that are due to disease or injury in service, or that were manifested to a compensable level within one year of service.

5.  The Veteran's residuals of cheekbone injuries, status post rebuilt face, are related to service.

6.  The Veteran's sleep problems other than sleep apnea are secondary to service-connected disabilities.

7.  The Veteran does not have a current disability of calcification of the eye socket and facial sinus cavities that is related to service.

8.  The Veteran does not have current residuals of a broken nose that are related to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, his arthritis of the bilateral hips is due to an in-service injury or disease.  38 U.S.C. §§ 1101, 1112, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, his arthritis of the bilateral shoulders is due to an in-service injury or disease.  38 U.S.C. §§ 1101, 1112, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309.

3.  The criteria for service connection for arthritis of the bilateral wrists are not met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309.

4.  The criteria for service connection for arthritis of the bilateral elbows are not met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309.

5.  With reasonable doubt resolved in favor of the Veteran, his cheekbone injuries, status post rebuilt face, are due to an in-service injury or disease.  38 U.S.C. §§ 1101, 1112, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

6.  The Veteran's sleep problems other than sleep apnea are secondary to service-connected disabilities.  38 U.S.C. §§ 1101, 1112, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310.

7.  The criteria for service connection for calcification of the eye socket and facial sinus cavities are not met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

8.  The criteria for service connection for a broken nose are not met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, nor has any such issue been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for listed chronic diseases, to include arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a)).  Arthritis is a chronic disease and DJD is a synonym for arthritis.  Greyzck v. West, 12 Vet. App. 288, 291 (1999) ("the term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease"). 

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection is also warranted for disability proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Bilateral Hips and Shoulders

The Veteran contends that his arthritis of the bilateral hips and shoulders began in service as a result of his parachute jumps.

Service treatment records (STRs) are silent as to any complaints, treatments, or diagnoses involving his bilateral hips or shoulders.

In a February 2011 statement, Dr. R.F.K., the Section Chief of Endocrinology and Metabolism at the Portland VA Medical Center, explained that he provided longitudinal endocrinology care to the Veteran for his history of thyroid cancer.  He reported that since assuming the Veteran's care in 1997, he developed severe degenerative joint disease (DJD) of the bilateral shoulders and hips, and that x-rays in 2003 confirmed the diagnosis.  Dr. R.F.K. noted that the Veteran served in the 101st Airborne and participated in parachute jumps, so "it certainly seem[ed] likely that these activities (as part of his training and military duties) could have set the stage for his declining musculoskeletal health."

A March 2014 VA shoulders examination report documents the Veteran's statements of bilateral shoulder pain and his in-service parachute jumps.  The Veteran reported "hard landings" during service and denied any post-service injuries.  X-rays revealed bilateral degenerative changes.  The examiner opined that it was less likely than not that the Veteran's current bilateral shoulder complaints and arthritis were due to in-service parachute jumps.  He noted that the Veteran was evaluated for bilateral upper extremity flexion limitation with x-rays showing multifocal hypertrophic osseous changes that were consistent with idiopathic skeletal hyperostosis.  He concluded that he was "unable to link the Veteran's current shoulder complaints to parachute jumps during his service as the two conditions were separate and independent from each other."

A November 2016 VA hip examination report reflects arthritis of the bilateral hips.  The VA examiner opined that it was less likely than not that the Veteran's arthritis of the bilateral hips was related to service, specifically his parachute jumps.  In a December 2016 addendum, the VA examiner explained that the Veteran reported about 20 parachute jumps during service and bilateral hip pain that started about 30 years ago.  As such, the examiner found that the arthritis of the bilateral hips was more likely related to age.

A January 2017 VA shoulder examination report reflects review of the claims file, specifically the Veteran's lack of complaints of shoulder pain in his July 1964 separation report of medical examination.  The Veteran described episodes of inflammatory arthritis beginning in 1997 in his left first metatarsophalangeal (MTP) joint, and several episodes involving both MTP joints, knees, wrists, and possibly other joints.  The VA examiner noted that in general, these arthritic episodes usually affected one joint at a time, with symptoms of sudden onset of pain followed by redness and swelling.  The examiner also noted that the Veteran had "multiple other musculoskeletal problems," including a 6-month history of right lateral shoulder pain primarily with abduction.  He explained that the Veteran had aspirate-proven gout with multiple episodes of acute inflammatory monoarthritis.  He opined that the Veteran's right shoulder pain appeared to be subacromial bursitis.  He explained that the Veteran had a history of systemic inflammatory arthritis beginning in 1997, that there was no documentation in his STRs of any trauma to the upper extremities due to parachute jumps during active service including at discharge, and that there was no evidence of any chronicity of the condition post-service within one year following discharge from service.  He opined that post-service complaints had been associated with an inflammatory condition with polyarthralgia.  X-rays revealed multifocal hypertrophic osseous changes that were consistent with idiopathic skeletal hyperostosis, which was different in appearance than post-traumatic arthritis; there was no post-traumatic arthritis noted on x-rays.  The examiner concluded that the Veteran had a systemic inflammatory condition that lead to arthritic changes, and that this condition was not related to active service.  As such, he opined that it was less likely than not that the Veteran's bilateral shoulder disability was incurred in or due to active service on any basis, to include but not limited to parachute jumps during service. 

For the following reasons, the evidence is at least in equipoise as to whether the Veteran's arthritis of the bilateral hips and shoulders is related to his in-service parachute jumps.

The VA examiners provided negative nexus opinions.  Specifically, the January 2017 VA examiner opined that arthritis of the bilateral shoulders was not due to service, but to an inflammatory condition that began in 1997 and resulted in arthritic changes.  In addition, the January 2017 VA examiner also diagnosed right shoulder subacromial bursitis.  Further, the November 2016 VA examiner opined that arthritis of the bilateral hips was not due to service, but was more likely related to age because the Veteran only had 20 parachute jumps during service and his pain did not manifest until 30 years later.  Nevertheless, Dr. R.F.K. noted the Veteran's in-service parachute jumps and opined that "it certainly seem[ed] likely that these activities (as part of his training and military duties) could have set the stage for his declining musculoskeletal health."  The Board notes that the November 2016 and January 2017 VA examiners did not address Dr. R.F.K.'s opinion in their rationale.  The Board finds that Dr. R.F.K.'s February 2011 opinion is entitled to at least as much probative weight as the VA examiners' opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The evidence is thus at least evenly balanced as to whether the Veteran's currently diagnosed arthritis of the bilateral hips and shoulders are related to his in-service parachute jumps.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for arthritis of the bilateral hips and shoulders is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  



Bilateral Wrists and Elbows

The Veteran contends that his arthritis of the bilateral wrists and elbows began in service as a result of his parachute jumps.

STRs are silent as to any complaints, treatments, or diagnoses involving the bilateral wrists and elbows.

A March 2014 VA examination report documents the Veteran's statements of bilateral wrist pain, right greater than left, which worsened in the past 10 years.  X-rays revealed bilateral degenerative changes.  The examiner also documented the Veteran's bilateral elbow pain, right greater than left, which worsened in the past 10 years.  X-rays revealed bilateral degenerative changes in the wrists and elbows.  The examiner opined that it was less likely than not that the Veteran's current bilateral wrists and elbows complaints and arthritis were due to in-service parachute jumps.  He noted that the Veteran was evaluated for bilateral upper extremity flexion limitation with x-rays showing multifocal hypertrophic osseous changes that were consistent with idiopathic skeletal hyperostosis.  He concluded that he was "unable to link the Veteran's current wrists and elbows complaints to parachute jumps during his service as the two conditions were separate and independent from each other."

A January 2017 VA examination report reflects review of the claims file, specifically the Veteran's lack of complaints of wrist and elbow pain at his July 1964 separation examination.  The Veteran described episodes of inflammatory arthritis beginning in 1997 in his left first MTP joint, and several episodes involving both MTP joints, knees, wrists, and possibly other joints.  The VA examiner noted that in general, these arthritic episodes usually affected one joint at a time, with symptoms of sudden onset of pain followed by redness and swelling.  He explained that the Veteran had aspirate-proven gout with multiple episodes of acute inflammatory monoarthritis.  He found that he could not explain the Veteran's episode of more prolonged wrist inflammation last winter, and assumed that, in retrospect, "it must have been gout."  He explained that the Veteran had a history of systemic inflammatory arthritis beginning in 1997, that there was no documentation in his STRs of any trauma to the upper extremities due to parachute jumps during active service including at discharge, and that there was no evidence of any chronicity of the condition post-service within one year following discharge from service.  He opined that post-service complaints had been associated with an inflammatory condition with polyarthralgia.  X-rays revealed multifocal hypertrophic osseous changes that were consistent with idiopathic skeletal hyperostosis, which was different in appearance than post-traumatic arthritis; there was no post-traumatic arthritis noted on x-rays.  The examiner concluded that the Veteran had a systemic inflammatory condition that lead to arthritic changes, and that this condition was not related to active service.  As such, he opined that it was less likely as not that the Veteran's bilateral wrist and elbow disabilities were incurred in or due to active service on any basis, to include but not limited to parachute jumps during service. 

At the outset, the Board finds that the Veteran meets the criteria for the first and second prongs of service connection as he has a current diagnosis of arthritis of the bilateral wrists and elbows, and his DD-214 reflects he was a paratrooper during service.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (explaining that service connection requires some evidence of an inservice event, injury, or disease); 146 CONG. REC. H9912, H9917 (daily ed. Oct. 17, 2000) (statement of Rep. Evans) (discussing the Veterans Claims Assistance Act of 2000 and explaining that the law would require the Secretary to provide a medical examination on nexus to a veteran who (1) has evidence of arthritis of the knee and (2) indicates the condition was due to his in-service duties as a paratrooper).

However, based on the evidence above, the Board finds that service connection for arthritis of the bilateral wrists and elbows is not warranted.  The Board notes that the Veteran had no complaints of any wrist or elbow pain during service.  In addition, post-service treatment records are also silent as to any complaints, treatments, or diagnoses of wrist and elbow conditions until 1997, when the Veteran started to develop arthritis.  The January 2017 VA examiner explained that at the time, the Veteran developed an inflammatory condition, which lead to arthritic changes.  The examiner specifically looked at the Veteran's x-rays and noted that these revealed multifocal hypertrophic osseous changes that were consistent with idiopathic skeletal hyperostosis, which was different in appearance than post-traumatic arthritis.  As such, there was no post-traumatic arthritis such as would be seen with parachute-jumping.   

As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board notes that, while it previously found the March 2014 examination inadequate to decide the claim, that inadequacy was primarily due to the lack of rationale and discussion on other possible nexus for the Veteran's arthritis.  These issues were addressed in the January 2017 opinion, which specifically explained that the Veteran's arthritis was due to an inflammatory condition not related to service that lead to arthritic changes.  Moreover, there is no contrary medical opinion in the evidence of record.  In addition, the above evidence reflects that DJD, a chronic disease, did not manifest and was not noted in service and did not manifest within the one-year presumptive period.  The provisions of 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.307 with regard to chronic diseases are therefore not for application.

The Board has also considered the Veteran's statements concerning the etiology of his arthritis of the bilateral wrists and elbows.  While the Veteran is competent to report wrist and elbow pain and other joint symptoms, the question of whether these symptoms are a result of or aggravated by a disease or injury that is due to service relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his arthritis of the bilateral wrists and elbows are not competent.   

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for arthritis of the bilateral wrists and elbows.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Cheekbone Injuries, Status Post Rebuilt Face

The Veteran contends that he has a current cheekbone injury from when another soldier hit the Veteran's nose and face in August 1964 with a rock.

STRs are silent as to any treatment, complaints, or diagnoses of cheekbone injuries.  However, the Veteran submitted statements from his father, uncle, and three friends that support his assertion that he sustained a traumatic injury to the face during service.  These statements are very consistent, with each reporting that the Veteran did not have a broken nose prior to service, that the Veteran's nose was visibly damaged after discharge from service, and that the Veteran told each of them that another soldier struck him in the face with a rock during a fight.  At a September 1990 hearing, the Veteran testified that he had been in a fight with another soldier who, during the fight, picked up a rock and hit him in the face. 

A March 2014 VA examination report for the residuals of traumatic brain injuries reflects review of a September 2009 computed tomography (CT) scan of the face, and notes several changes that were possibly consistent with trauma and remote fractures.

A November 2016 VA examination report indicates that the Veteran experienced decreased sensation in his right cheek.  The examiner stated that the in-service injuries the Veteran described at least as likely as not would have healed without medical treatment.  The examiner also found that the decreased sensation in the cheek was a residual disability of the cheekbone from his fracture years ago, which was consistent, at least as likely as not, with the facial trauma that would have occurred no later than August 1964.  The examiner explained that when the orbit fractures, the infraorbital nerve (V2) was the most likely to be injured and this permanent numbness is a known complication of the facial fracture.  

At the outset, the Board finds that the Veteran is competent to assert that he was injured in August 1964 when another soldier threw a rock at him, which hit him in the nose and face.  While STRs do not reflect any treatment for the injury, the statements from the Veteran's father, uncle, and friends; as well as the November 2016 VA examiner's opinion that the Veteran would not have needed to seek treatment for his injuries, corroborates his account.  As such, the Board finds the Veteran credible in his assertions that an in-service injury occurred in August 1964.

Given the VA examiner's positive opinion that the Veteran's cheekbone numbness is at least as likely as not due to the in-service injury, the Board finds that service connection for cheekbone injuries, status post rebuilt face, is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Sleep Problems Other than Sleep Apnea 

The Veteran asserts that he has sleep problems secondary to arthritis and facial pain.

A December 2016 VA examination report reflects that the Veteran has chronic insomnia and hypersomnia in addition to sleep apnea with both obstructive and central components.  The VA examiner opined that it was as likely as not that the Veteran's insomnia and related hypersomnia were partly due to chronic facial pain sustained as a result of in-service injuries.  Specifically, the VA examiner opined that the Veteran's insomnia was more likely than not multifactorial, with contributions from inadequate sleep hygiene, mood disorder, chronic pain and untreated sleep apnea.  

Given the Board's prior finding that the Veteran was credible in regards to his statements about the August 1964 in-service facial injury, as well as the Board's finding that the Veteran's arthritis of the bilateral shoulders and hips and cheekbone injuries are service-connected, the Board finds that service connection for sleep problems secondary to arthritis and facial pain is warranted based on the positive VA nexus opinion.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Calcification of the Eye Socket and Facial Sinus Cavities

The Veteran contends that he has calcification of the eye socket and facial sinus cavities as a result of the in-service injury to his nose and face.

STRs are silent as to any treatments, complaints, or diagnoses of calcification of the eye socket and facial sinus cavities.

VA treatment records in September 2009 reflect a CT scan showing some calcifications found on the left side of the brain, which could represent congenital malformation or some scarring.  There was also scarring on the floor of the right eye socket bone.

A November 2016 VA examination report for facial fracture reflects that a CT scan showed an orbital blowout fracture that was healed, with left calcification in the brain, not the orbit.  The examiner explained that he had no calcification in the eye socket, but that instead he had calcification of the internal capsule of the brain consistent with a vascular abnormality.  He also had what appeared to be a fixed and stable orbital blowout fracture with the lamina papyracea and the infraorbital wall having what appeared as old, healed fractures.  While the VA examiner opined that the finding on the CT scan was consistent with his in-service facial trauma, there was no current disability (no diplopia, no muscle entrapment, no pain, no enophthalmos) from this old fracture. 

A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The question of whether symptoms such as pain could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C. §§ 1110 and 1131); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.  Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the Veteran has not contended and the evidence does not reflect that he has disability as a result of calcification of the eye socket and facial sinus cavities.  

To the contrary, the Veteran asserted that CT scans showed he had calcification of the eye socket and that he had difficulty breathing.  The Board notes that the Veteran is currently service-connected for a deviated septum (previously claimed as a sinus problem) related to his in-service injury, which specifically addresses his symptoms of difficulty breathing.  In addition, the November 2016 VA examiner noted that the September 2009 CT scan showed calcification of the brain, not the eye socket, which was consistent with a vascular abnormality.  The examiner opined that, based on the Veteran's treatment records and the September 2009 CT scan, there was no current disability involving calcification of the eye socket and facial sinus cavities (no diplopia, no muscle entrapment, no pain, no enophthalmos) associated with his in-service fracture.  

The Board has also considered the Veteran's statements concerning the etiology of his calcification of the eye socket and facial sinus cavities.  While the Veteran is competent to report facial pain and difficulty breathing, the question of whether these symptoms are a result of or aggravated by a disease or injury that is due to service relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 303; Falzone, 8 Vet. App. at 403; with Clemons, 23 Vet. App. at 6; Woehlaert, 21 Vet. App. at 462; Jandreau, 492 F.3d at 1377, n. 4.  Thus, the Veteran's own assertions as to the etiology of his calcification of the eye socket and facial sinus cavities are not competent.   

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for calcification of the eye socket and facial sinus cavities.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Residuals of a Broken Nose

The Veteran contends that he has residuals of a broken nose from the in-service incident when a soldier threw a rock and hit his nose and face.

STRs are silent as to any complaints, treatments, or diagnoses for a broken nose or residuals.

A November 2016 VA examiner found that the Veteran did not have a residual disability from a broken nose.  Specifically, the examiner noted that the Veteran had a deformity on the CT scan that was not impairing him, and that the nasal fracture was fixed and stable, with resultant septal deviation that was partly corrected. 

As explained above, "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C. § 1701 (1); Allen, 7 Vet. App. at 439.  In this case, the Veteran has not contended and the evidence does not reflect that he has disability as a result of his broken nose.  To the contrary, CT scans showed a healed nasal fracture.  While the VA examiner noted that his nasal fracture resulted in a deviated septum that was partially corrected, the Board notes that the Veteran is currently service-connected for a deviated septum (previously claimed as a sinus problem) related to his in-service injury.  Further, the examiner opined that, based on the Veteran's treatment records and the September 2009 CT scan, there was no current disability associated with his in-service nasal fracture.  

The Board has also considered the Veteran's statements concerning the etiology of his residuals of a broken nose.  While the Veteran is competent to report symptoms such as a crooked nose, the question of whether these symptoms are a result of or aggravated by a disease or injury that is due to service relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 303; Falzone, 8 Vet. App. at 403; with Clemons, 23 Vet. App. at 6; Woehlaert, 21 Vet. App. at 462; Jandreau, 492 F.3d at 1377, n. 4.  Thus, the Veteran's own assertions as to the etiology of his residuals of a broken nose are not competent.   

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for residuals of a broken nose.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for arthritis of the right hip is granted.

Entitlement to service connection for arthritis of the left hip is granted.

Entitlement to service connection for arthritis of the right shoulder is granted.

Entitlement to service connection for arthritis of the left shoulder is granted.

Entitlement to service connection for arthritis of the right wrist is denied.

Entitlement to service connection for arthritis of the left wrist is denied.

Entitlement to service connection for arthritis of the right elbow is denied.

Entitlement to service connection for arthritis of the left elbow is denied.

Entitlement to service connection for residuals of cheekbone injuries, status post rebuilt face, is granted.

Entitlement to service connection for sleep problems other than sleep apnea secondary to arthritic pain is granted.

Entitlement to service connection for calcification of the eye socket and facial sinus cavities is denied.

Entitlement to service connection for residuals of a broken nose is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


